                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KRISTOPHER MARES,
                                   4                                                       Case No. 19-cv-04625-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         STATE FARM MUTUAL AUTOMOBILE
                                   7     INSURANCE COMPANY,
                                   8                   Defendant.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, May 22, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR ENE TO BE COMPLETED
                                                                                              March 2, 2020
                                        BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with court approval and for good
                                  15
                                        PLEADINGS:                                            cause by motions under FRCP Rule
                                  16                                                          16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          August 14, 2020

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: August 21, 2020
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: September 11, 2020
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              September 25, 2020
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              July 28, 2020 [filed by 6/15/2020]
                                  23    BE HEARD BY:

                                  24    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, October 30, 2020 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  November 6, 2020

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, November 20, 2020 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, December 7, 2020 at 8:30 a.m.
                                                                                               for Jury Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, October 30,
                                   5
                                       2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   6
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   7
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   8
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                   9
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  10
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  11
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  12
Northern District of California
 United States District Court




                                       in a timely fashion. Failure to do so may result in sanctions.
                                  13
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: December 9, 2019
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
